                 Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                               DOC #: _________________
 SOUTHERN      DISTRICT        OF NEWCOURT  YORK                            DATE FILED: 11/13/2018
   UNITED STATES           DISTRICT
 ------------------------------
   SOUTHERN DISTRICT OF NEW YORK X
 BENJAMIN      ALDERSON,                                :
   -----------------------------------------------------------x
                                                        :
   In re FANNIE MAE 2008 SECURITIES                           :      08 Civ. 7831 (PAC)
                          Plaintiff                     :
   LITIGATION                                                 : No. 18
                                                                     09 MD
                                                                        Civ. 2013 (PAC)
                                                                                5081  (JFK)
                                                        :
                                                              :
        -against-                                       :
                                                              :     OPINION
                                                                          ORDER& ORDER
                                                        :
   -----------------------------------------------------------x
 DEVERE USA, INC.,                                      :
                                                        :
                          Defendant.                    :
                                                        :
   HONORABLE PAUL A. CROTTY, United XStates District Judge:
 ------------------------------

JOHN F. KEENAN, United States District Judge:
                                            BACKGROUND1
      Since the Court issued its July 24, 2018 Opinion and Order
           The early years of this decade saw a boom in home financing which was fueled, among
(the “July 24 Order”), the Court has received several letters
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
from the parties. (See ECF Nos. 36-38, 40 & 43 and deVere USA,
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Inc.’s undocketed September 7, 2018 letter.) These letters
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
constitute (1) Defendant deVere USA, Inc.’s (“deVere” or
   assumption that the market would continue to rise and that refinancing options would always be
“Defendant”) request for a hearing to propose a motion to stay a
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
state court case, (2) Plaintiff Benjamin Alderson’s (“Alderson”
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
or “Plaintiff”) motion for the Court to reconsider the July 24
   originators sold their loans into the secondary mortgage market, often as securitized packages
Order, and (3) Plaintiff’s motion to adjourn the conference
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
scheduled for November 15, 2018.
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
      For the reasons below, Defendant’s request is denied,
   and home prices began to fall. In light of the changing housing market, banks modified their
Plaintiff’s motion for reconsideration is denied, and
   lending practices and became unwilling to refinance home mortgages without refinancing.
Plaintiff’s motion to adjourn conference is granted.

           Familiarity with the facts of this case, as detailed in the
     1
         Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
   dated
July   24June 22, 2009. For
            Order,      is purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                            presumed.


                                                                1
                    Defendant’s Motion to Stay

     On September 7, 2018, Defendant sent the Court a letter

requesting a conference so it could move the Court to stay

Harris, St. Laurent & Chaudhry, LLP v. deVere USA, Inc., Nigel

Green, and Martin Byrne (the “State Case”), the Plaintiff’s

counsel Harris, St. Laurent & Chaudhry’s (“HSC”) New York State

Supreme Court case against Defendant and others. (deVere’s Sept.

7, 2018 letter.)   Defendant alleges, in short, that the State

Case interferes with the July 24 Order and, as such, the Court

is permitted to enjoin HSC from litigating it under the Anti-

Injunction Act. (Id. (citing 28 U.S.C. § 2283).)   Plaintiff

opposed this request via letters on September 11, 2018 and

November 7, 2018. (ECF Nos. 40 & 43.)

     The Anti-Injunction Act’s “relitigation” exception allows a

United States Court to grant an injunction to stay a state court

proceedings “to protect and effectuate its judgments.” 28 U.S.C.

§ 2283.   The Supreme Court has held that this exception is

“strict and narrow” since “issuing any injunction under the

relitigation exception is resorting to heavy artillery.” Smith

v. Bayer Corp., 564 U.S. 299, 306-307 (2011).    Accordingly, this

exception is to be used only where “the issue the federal court

decided [is] the same as the one presented in the state

tribunal.” Id. at 307. See also Wyly v. Weiss, 697 F.3d 131, 141

(2d Cir. 2012).
     In the instant case, Alderson alleges that an employment

agreement (the “Employment Agreement”) he executed with deVere

requires deVere to indemnify and advance him certain legal fees.

(Compl. ¶¶ 11, 13.)    This Court’s July 24 Order found that the

Employment Agreement was subject to an arbitration agreement

that required issues of arbitrability that deVere raised be

heard in arbitration. (ECF No. 33 at 7-9.)    The Court thus

granted deVere’s motion to compel arbitration to address those

issues and stayed this case pending the outcome of that

arbitration. (Id.)    In the State Case, HSC alleges several

claims against deVere, Nigel Green (deVere’s founder), and

Martin Byrne (deVere’s General Counsel) arising out these

defendants’ failure to pay HSC fees it incurred in Alderson’s

defense. (ECF No. 43-1 ¶¶ 45-108.)    The complaint in that case

alleges that deVere promised HSC these fees in two separate

agreements (id.), neither of which is the Employment Agreement.

Given that the July 24 Order held only that arbitrability issues

arising out of the Employment Agreement were subject to

arbitration, the issue this Court decided is not presented in

the State Case.   As such, there are no grounds to stay the State

Case under the Anti-Injunction Act and any motion to do so would

be meritless. Smith, 564 U.S. at 306-307.    Accordingly, deVere’s

request for a conference in anticipation of making such a motion

is denied.
             Plaintiff’s Motion for Reconsideration

     On July 26, 2018, Plaintiff sent the Court a motion to

reconsider its July 24 Order.   In its November 7, 2018 letter,

Plaintiff concedes this motion “now appears moot” given that he

has agreed to a JAMS arbitration in accordance with the July 24

Order. (ECF No. 43 at 2 n.1.)   The Court agrees and,

accordingly, this motion is dismissed as moot.

                  Plaintiff’s Motion to Adjourn

     On November 7, 2018, Plaintiff submitted a motion to

adjourn the conference currently scheduled for November 15, 2018

given that he (1) expects the arbitration that the July 24 Order

compelled (the “Arbitration”) to be resolved by December 14,

2018 and (2) believes Defendant’s motion to stay the State Case

would be meritless. (ECF No. 43 at 2, 4.)

     Given that (1) the Court agrees that the Defendant’s motion

to stay would be meritless and (2) this case is stayed pending

the outcome of the Arbitration, the Court agrees that there is

no need for a conference until the Arbitration has concluded.

Accordingly, Plaintiff’s motion to adjourn that conference is

granted and the conference is adjourned to January 8, 2019, well

after the Arbitration’s expected resolution.

                           Conclusion

     For the reasons above, Defendant’s request for a conference

to move the Court to stay a state case is DENIED as such motion
would be meritless, Plaintiff's motion for reconsideration is

DENIED as moot, and Plaintiff's motion to adjourn conference is

GRANTED.

     Accordingly, the November 18, 2018 conference is adjourned

to January 8, 2019 at 11 a.m.   Parties are ORDERED to inform the

Court of the outcome of their JAMS arbitration by joint letter

immediately following its resolution.

     The Clerk of Court is respectfully directed to close the

motions docketed at ECF Nos. 36 and 43.

SO ORDERED.

Dated:     New York, New York
           November /_3  2018
                                   United States District Judge
